Title: To Benjamin Franklin from John Jebb, 15 August 1783
From: Jebb, John
To: Franklin, Benjamin


          
            Sir
            15 Aug. 1783
          
          Mr. Baynes the bearer of this Letter
            has conceived that I am honoured with a share of your confidence & friendship—&
            has sollicited from me an introduction to you. I am at a distance from him—and if I were
            to assure him that I had only the pleasure of being twice in company with you when in
            England, he might imagine that I underrated the nature of my acquaintance in order to
            avoid performing an act of friendship which his virtuous attachment to the cause of
            freedom, & long acquaintance with me intitle him to expect. If you will excuse this
            act of presumption in me, you will receive him as a young man of excellent
            principles—modest in his deportment—& a sincere admirer of your character &
            virtues—
          I am with great respect your obedt. Servant
          
            John Jebb.
          
          
          Addressed: To / His Excellency /
            Benjamin Franklin / at Paris.
          Notation: Jebb Mr. John 15 Août
            1783.
        